                                                                                                        Case 2:20-cv-01341-GMN-EJY Document 1 Filed 07/20/20 Page 1 of 5



                                                                                                1    ANTHONY L. MARTIN
                                                                                                     Nevada Bar No. 8177
                                                                                                2    anthony.martin@ogletree.com
                                                                                                     AMY L. HOWARD
                                                                                                3
                                                                                                     Nevada Bar No. 13946
                                                                                                4    amy.howard@ogletree.com
                                                                                                     OGLETREE, DEAKINS, NASH, SM OAK & STEWART , P.C.
                                                                                                5    Wells Fargo Tower
                                                                                                     Suite 1500
                                                                                                6    3800 Howard Hughes Parkway
                                                                                                     Las Vegas, NV 89169
                                                                                                7
                                                                                                     Telephone: 702.369.6800
                                                                                                8    Fax: 702.369.6888
                                                                                                     Attorneys for Defendant EAN Services, LLC
                                                                                                9
                                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                10
O g l e tree, De ak ins, N ash, Smo ak & Ste wart, P .C.




                                                                                                11                                  FOR THE DISTRICT OF NEVADA

                                                                                                12   CURTIS COBBINS, an individual,                     Case No.:
                                                       Suite 1500, 3800 Howard Hughes Parkway




                                                                                                13                                                      [District Court Case No. A-20-815524-C]
                                                                                                                           Plaintiff,
                                                              Telephone: 702.369.6800
                                                                Las Vegas, NV 89169




                                                                                                14
                                                                 Wells Fargo Tower




                                                                                                            vs.                                            NOTICE OF REMOVAL OF ACTION
                                                                                                15                                                         PURSUANT TO 28 U.S.C. §§ 1331, 1367
                                                                                                     EAN SERVICES, LLC, a Foreign Limited                             AND 1441
                                                                                                16   Liability Company; DOES 1 through 10; ROE
                                                                                                17   ENTITIES 11 through 20, inclusive jointly and
                                                                                                     severally,
                                                                                                18
                                                                                                                           Defendants.
                                                                                                19

                                                                                                20
                                                                                                     TO:    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA
                                                                                                21
                                                                                                            PLEASE TAKE NOTICE that EAN Services, LLC (“Defendant”), by and through its
                                                                                                22
                                                                                                     undersigned counsel, hereby files this Notice of Removal of Action Pursuant to 28 U.S.C. §§ 1331,
                                                                                                23
                                                                                                     1367 and 1441 (“Notice”) of this case from the Eighth Judicial District Court of the State of
                                                                                                24
                                                                                                     Nevada, in which it is now pending, to the United States District Court for the District of Nevada.
                                                                                                25
                                                                                                     The federal question jurisdiction of this Court is invoked under 28 U.S.C. § 1331 and supplemental
                                                                                                26
                                                                                                     jurisdiction over state law claims is invoked under 28 U.S.C. § 1367.
                                                                                                27
                                                                                                     . ..
                                                                                                28


                                                                                                                                                     -1-
                                                                                                           Case 2:20-cv-01341-GMN-EJY Document 1 Filed 07/20/20 Page 2 of 5



                                                                                                1    I.       Introduction

                                                                                                2             This lawsuit involves a dispute arising from Plaintiff Curtis Cobbins’ (“Plaintiff”)

                                                                                                3    employment with and separation from Defendant. Plaintiff’s State Court Action, in part, alleges

                                                                                                4    claims under the Americans with Disabilities Act Amendments Act (ADAAA) and the

                                                                                                5    corresponding state statute. The lawsuit also contains a state common law claim based upon the

                                                                                                6    same set of alleged operative facts.

                                                                                                7    II.      This Court Has Federal Question Jurisdiction Under 28 U.S.C. § 1331

                                                                                                8             A.      Plaintiff’s Claims Assert a Federal Question
                                                                                                9             Plaintiff’s Complaint asserts three distinct causes of action, including (1) Violation of 42

                                                                                                10   U.S.C. § 12112, et seq., and NRS 613.310 – Failure to Accommodate; (2) Retaliation; and (3)
O g l e tree, De ak ins, N ash, Smo ak & Ste wart, P .C.




                                                                                                11   Wrongful Termination.     (A true and correct copy of the Plaintiff’s Complaint (“Complaint”) is

                                                                                                12   attached hereto as Exhibit A.)         Plaintiff states that the Defendant is an employer within the
                                                       Suite 1500, 3800 Howard Hughes Parkway




                                                                                                13   meaning of the ADAAA, 42 U.S.C. § 12112 et seq. and that Plaintiff’s condition qualifies as a
                                                              Telephone: 702.369.6800
                                                                Las Vegas, NV 89169




                                                                                                14   disability under the ADAAA. (See id. at ¶¶ 10, 13.) Plaintiff also states that he was engaged in an
                                                                 Wells Fargo Tower




                                                                                                15   activity protected by the ADAAA and as a result of exercising his rights under the ADAAA, he

                                                                                                16   was subject to different terms and conditions of employment. (See id. at ¶¶ 41, 44.) Accordingly,

                                                                                                17   Plaintiff’s Complaint presents federal questions over which this Court has jurisdiction under 28

                                                                                                18   U.S.C. § 1331.

                                                                                                19            B.      This Court Has Supplemental Jurisdiction Over Plaintiff’s Remaining State
                                                                                                                      Law Claims Under 28 U.S.C. § 1367
                                                                                                20
                                                                                                              Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over all other claims
                                                                                                21
                                                                                                     that are so related to Plaintiff’s federal causes of action, “that they form part of the same case or
                                                                                                22
                                                                                                     controversy under Article III of the United Stated Constitution.” State law claims fall within this
                                                                                                23
                                                                                                     Court’s supplemental jurisdiction when they share with the federal claims “a common nucleus of
                                                                                                24
                                                                                                     operative fact… such that [the plaintiff] would ordinarily be expected to try the all in one judicial
                                                                                                25
                                                                                                     proceeding.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).
                                                                                                26
                                                                                                              Here, Plaintiff’s Third Cause of Action – Wrongful Termination, is related to Plaintiff’s
                                                                                                27
                                                                                                     employment with Defendant.        This claim arises out of a common nucleus of operative fact:
                                                                                                28


                                                                                                                                                       -2-
                                                                                                          Case 2:20-cv-01341-GMN-EJY Document 1 Filed 07/20/20 Page 3 of 5



                                                                                                1    Plaintiff believes he was subjected to unlawful practices related to his employment with and

                                                                                                2    separation from Defendant.

                                                                                                3            Therefore, this Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant

                                                                                                4    to 28 U.S.C. § 1367.        Moreover, there is no reason why this Court should not exercise

                                                                                                5    supplemental jurisdiction over Plaintiff’s state law claims. Plaintiff’s state law claims neither raise

                                                                                                6    novel or complex issues of state law nor predominate over the claims over which this Court has

                                                                                                7    original jurisdiction and there are no exceptional circumstances or other compelling reasons for

                                                                                                8    this Court to decline supplemental jurisdiction. See 28 U.S.C. §1367(c). Thus, removal is proper

                                                                                                9    under 28 U.S.C. §1441(c).

                                                                                                10   III.    State Court Action
O g l e tree, De ak ins, N ash, Smo ak & Ste wart, P .C.




                                                                                                11           Pursuant to the requirements set forth in 28 U.S. Code §1446(a), the following is a list of

                                                                                                12   the underlying pleadings, motions and filings that are part of the court record:
                                                       Suite 1500, 3800 Howard Hughes Parkway




                                                                                                13           1.     Plaintiff filed this action against Defendant in the Eighth Judicial District Court of
                                                              Telephone: 702.369.6800




                                                                                                     the State of Nevada on May 26, 2020, Case No. A-20-815524-C (the “State Court Action”). (See
                                                                Las Vegas, NV 89169




                                                                                                14
                                                                 Wells Fargo Tower




                                                                                                15   Exhibit A.)
                                                                                                16           2.     Plaintiff filed his Initial Appearance Fee Disclosure on May 26, 2020. (A true and

                                                                                                17   correct copy of the Initial Appearance Fee Disclosure attached hereto as Exhibit B.)

                                                                                                18           3.     Plaintiff filed his Demand for Jury Trial on May 26, 2020. (A true and correct copy

                                                                                                19   of the Plaintiff’s Demand for Jury Trial attached hereto as Exhibit C.)

                                                                                                20           4.     Defendant was served on June 29, 2020. (A true and correct copy of the Affidavit

                                                                                                21   or Proof of Service or Notice of Service of Process is attached hereto as Exhibit D.)
                                                                                                22   IV.     This Removal Is Timely

                                                                                                23           Plaintiff served the only named Defendant on June 29, 2020. As this Notice is being filed

                                                                                                24   on July 20, 2020, less than 30 calendar days after the Complaint was served on Defendant, the

                                                                                                25   removal is timely.

                                                                                                26   V.      Requirements For Removal

                                                                                                27           Defendant has met all other requirements for removal as follows:

                                                                                                28           1.     Defendant attached to this Notice as Exhibit A through Exhibit D, copies of “all


                                                                                                                                                      -3-
                                                                                                       Case 2:20-cv-01341-GMN-EJY Document 1 Filed 07/20/20 Page 4 of 5



                                                                                                1    process, pleadings and orders” served upon it pursuant to 28 U.S.C. § 1446(a).

                                                                                                2           2.      Defendant has also concurrently filed a copy of this Notice in the Eighth Judicial

                                                                                                3    District Court for the State of Nevada.

                                                                                                4           3.      Defendant has served a copy of this Notice upon Plaintiff’s counsel.

                                                                                                5           4.      Defendant is the only named Defendant in this action, therefore all Defendants have

                                                                                                6    been served and consent to the removal of Plaintiff’s action.

                                                                                                7           5.      This Notice is executed pursuant to Federal Rule of Civil Procedure 11.

                                                                                                8    VI.    Conclusion
                                                                                                9           Removal of this action is proper under 28 U.S.C. §1441(a) and (c) because it is a civil

                                                                                                10   action brought in a State Court. Defendant is removing it to the United States District Court for the
O g l e tree, De ak ins, N ash, Smo ak & Ste wart, P .C.




                                                                                                11   District of Nevada, which is the Federal Court for the district and division in which the State Court

                                                                                                12   Action is pending.
                                                       Suite 1500, 3800 Howard Hughes Parkway




                                                                                                13          The District Courts of the United States have original jurisdiction under 28 U.S.C. § 1331
                                                              Telephone: 702.369.6800




                                                                                                     because Plaintiff’s suit involves questions of federal law, specifically, the ADAAA.
                                                                Las Vegas, NV 89169




                                                                                                14
                                                                 Wells Fargo Tower




                                                                                                15          DATED this 20th day of July, 2020.

                                                                                                16                                         OGLETREE, DEAKINS, NASH, SM OAK & STEWART , P.C.
                                                                                                17
                                                                                                                                           /s/ Amy L. Howard
                                                                                                18                                         Anthony L. Martin
                                                                                                                                           Nevada Bar No. 8177
                                                                                                19
                                                                                                                                           Amy L. Howard
                                                                                                20                                         Nevada Bar No. 13946
                                                                                                                                           3800 Howard Hughes Parkway
                                                                                                21                                         Suite 1500
                                                                                                                                           Las Vegas, NV 89169
                                                                                                22                                         Attorneys for Defendant EAN Services, LLC
                                                                                                23

                                                                                                24
                                                                                                25

                                                                                                26

                                                                                                27
                                                                                                28


                                                                                                                                                     -4-
                                                                                                       Case 2:20-cv-01341-GMN-EJY Document 1 Filed 07/20/20 Page 5 of 5



                                                                                                1                                     CERTIFICATE OF SERVICE

                                                                                                2           I hereby certify that I electronically transmitted the foregoing NOTICE OF REMOVAL
                                                                                                3    OF ACTION PURSUANT TO 28 U.S.C. §§ 1331, 1367 AND 1441 to the Clerk’s Office using
                                                                                                4    the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the following

                                                                                                5    CM/ECF registrant:
                                                                                                6           Richard A. Harris
                                                                                                            Burke Huber
                                                                                                7

                                                                                                8           Pursuant to FRCP 5(b), I hereby further certify that service of the foregoing was also made

                                                                                                9    this day by depositing a true and correct copy of same for mailing, first class mail, postage prepaid

                                                                                                10   thereon, at Las Vegas, Nevada, addressed to the following:
O g l e tree, De ak ins, N ash, Smo ak & Ste wart, P .C.




                                                                                                11   Richard A. Harris
                                                                                                     Burke Huber
                                                                                                12   Richard Harris Law Firm
                                                                                                     801 S. Fourth Street
                                                       Suite 1500, 3800 Howard Hughes Parkway




                                                                                                13   Las Vegas, NV 89101
                                                              Telephone: 702.369.6800




                                                                                                     Attorneys for Plaintiff
                                                                Las Vegas, NV 89169




                                                                                                14
                                                                 Wells Fargo Tower




                                                                                                            DATED this 20th day of July, 2020.
                                                                                                15

                                                                                                16
                                                                                                                                                        /s/ Carol Rojas
                                                                                                17                                                      An Employee of OGLETREE, DEAKINS,
                                                                                                                                                        NASH, SM OAK & STEWART , P.C.
                                                                                                18
                                                                                                19

                                                                                                20

                                                                                                21
                                                                                                22

                                                                                                23

                                                                                                24
                                                                                                25

                                                                                                26

                                                                                                27
                                                                                                28


                                                                                                                                                     -5-
